Citation Nr: 0334527	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  00-04 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for a disability 
manifested by sneezing, sinus discomfort, loss of smell, a 
metallic taste, and nose and throat itching claimed as an 
undiagnosed illness.

3.  Entitlement to an initial rating in excess of 10 percent 
for a fungus infection of the neck, groin, legs, feet, and 
toenails.

4.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to May 
1979, and from November 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in January 2000, 
February 2000 and January 2001 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In May 2002, the Board issued a decision denying the 
veteran's claims.  The veteran appealed the May 2002 
decision.  In June 2003, the United States Court of Appeals 
for Veterans Claims (Court) granted a joint motion to remand.  
The Court's Order vacated the May 2002 Board decision, and 
remanded the veteran's claims to the Board for 
readjudication. 


REMAND

The June 2003 joint motion states that the Board erred in 
denying the veteran's claim without providing the veteran 
adequate due process pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
Since that determination, however, the United States Court of 
Appeals for the Federal Circuit held in Kuzma v. Secretary of 
Veterans Affairs, 341 F.3d 1327 (Fed. Cir. 2003) that Section 
3(a) of VCAA (codified at 38 U.S.C.A. § 5103(a)) does not 
apply retroactively, and overruled Karnas v. Derwinski, 1 
Vet. App. 308 (1991) and Holliday v. Principi, 14 Vet. App. 
280 (2001) to the extent they conflict with the Supreme 
Court's and the Federal Circuit Court's binding authority.  
However, the factual scenario in Kuzma, as well as in the 
prior Federal Circuit cases of  Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) cited therein, was that proceedings were 
complete before VA when the VCAA was enacted.  Clearly, that 
is not the case here.  Furthermore, there is contrary legal 
precedent, see VAOPGCPREC 11-00, which holds the VCAA applies 
retroactively to claims pending on the date the law was 
enacted, such as these claims.

Additional evidence has been received and added to the record 
since certification of the appeal to the Board.  The RO has 
not had the opportunity to readjudicate the issue on appeal 
with consideration of this additional evidence.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).  Further, in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated 38 C.F.R. 
§§ 19.9(a)(2), and (a)(2)(ii) (2002) and noted that 38 C.F.R. 
§ 19.9(a)(2) (2002) is inconsistent with 38 U.S.C.A. 
§ 7104(a) (West 2002) because it denies an appellant a 
"review on appeal" when the Board considers additional 
evidence without having to remand the case to the RO for 
initial consideration.  In addition, the Board notes that in 
an October 2003 letter the veteran specifically requested 
that the Board remand his case to the RO in order that the 
newly submitted evidence could be reviewed by the RO.

With respect to the veteran's claim for an initial rating in 
excess of 10 percent for a fungus infection of the neck, 
groin, legs, feet, and toenails, the Board notes that the 
criteria for the rating of skin disabilities under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Codes, 7800-7833, 
have been revised effective from August 30, 2002.  67 Fed. 
Reg. 49590-49599 (July 31, 2002); 67 Fed. Reg. 58448-58449 
(Sept. 16, 2002).  When reconsidering this claim, for the 
rating period on appeal prior to August 30, 2002, only the 
former rating criteria may be considered.  However, the RO 
must consider both the former and revised criteria for the 
rating of skin disabilities from August 30, 2002.  

The Board also notes that the veteran has not had a VA 
examination of his skin since December 2000 and the veteran 
indicated in an October 2003 letter that his skin disability 
had worsened.  He also stated that he had been receiving 
ongoing VA treatment for his skin disability since March 
2000.  Accordingly, the recent VA medical records relating to 
treatment of the veteran's skin disability must be obtained 
and the veteran should be provided a VA dermatological 
examination. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.  
The RO should take appropriate action in 
this case to comply with the notice and 
duty to assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), to include with regard 
to the one-year period for receipt of 
additional evidence.  In particular, the 
RO should issue a letter to the appellant 
setting forth the specific information 
and evidence necessary to substantiate 
the issues on appeal, and which specific 
evidence, if any, the claimant is 
expected to obtain and submit, and which 
specific evidence will be retrieved by 
VA.  

2.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have provided recent treatment for 
the disabilities at issue.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
This should include requesting copies of 
all of the veteran's medical records from 
the New Orleans, Louisiana VA Medical 
Center, and the Baton Rouge, Louisiana VA 
Outpatient Clinic, dated from March 2000 
to present.  This should also include an 
attempt to obtain records from the 
physicians the veteran mentioned in his 
hearing before the undersigned Veterans 
Law Judge in September 2001, namely, 
Jonathan Forrester, M.D., of Pineville, 
Louisiana, and Benjamin Close, M.D., of 
Alexandria, Louisiana.

3.  When the above development has been 
completed, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the current degree of severity 
of the veteran's service-connected fungus 
infection of the neck, groin, legs, feet, 
and toenails.  The claims file, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

The examination should, if possible, be 
conducted during an active stage of the 
veteran's service-connected skin 
disability.  Any special diagnostic 
studies deemed necessary should be 
performed.

Unretouched photographs depicting any 
disfiguring lesions should be taken.

(a) A complete history should be 
elicited, to include the types of 
medications that have been used to treat 
the disability.

(b) The examiner should indicate the 
percentage of the veteran's body affected 
by his fungus infection of the neck, 
groin, legs, feet, and toenails, to 
include an indication of the extent of 
exposed areas affected.

(c) The examiner should describe the 
extent of any exfoliation, exudation, or 
itching involved.  The examiner should 
address the extent to which there exists 
disfigurement associated with the 
service-connected fungus infection of the 
neck, groin, legs, feet, and toenails. 

(d) The examiner should also comment on 
the frequency and duration of any flare- 
ups of the service-connected fungus 
infection of the neck, groin, legs, feet, 
and toenails.

If the examiner is unable to render any 
opinion requested, it should be so 
indicated on the record, and the reasons 
therefor should be noted.  The factors 
upon which any medical opinion is based 
should be set forth fully for the record.

4.  The claims file should then be 
reviewed to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination report complies fully 
with the above instructions, and if it 
does not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Upon completion of the above 
requested development, and any other 
necessary development, the RO should 
readjudicate the veteran's claims.   With 
respect to the veteran's skin disability 
claim, for the rating period on appeal 
prior to August 30, 2002, only the former 
rating criteria may be considered, for 
the period from August 30, 2002, the RO 
must consider both the former and the 
revised rating criteria for the 
evaluation of skin disorders, and rate 
the veteran's disability by reference to 
whichever schedular criteria is more 
favorable to him.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002); 67 Fed. Reg. 
58448-58449 (Sept. 16, 2002), VAOGCPREC 
3-2000.  When readjudicating the 
increased rating claim the RO must also 
take into consideration the applicability 
of staged ratings.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The 
RO should also consider whether the 
increased rating claim should be 
forwarded to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration.  

6.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  The supplemental statement of 
the case should recite all the applicable 
laws and regulations, including those 
pertaining to the VCAA, and both the 
former and current versions of 38 C.F.R. 
§ 4.118 amended effective August 30, 
2002.  The supplemental statement of the 
case should reflect consideration of all 
evidence received since issuance of the 
October 2000 supplemental statement of 
the case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




